DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27-29, 31, 32, 34-37, 39-41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,479,415 to Erspamer in view of US Pub. No. 2006/0095012 to Cohen.
Preliminarily, note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are 
Regarding claims 21, 22, 25, 27-29, 31, 32, 34-37, 39-41, 43, and 44, Erspamer teaches absorbent structures having a liquid acquisition layer and fibrous liquid storage layer in liquid communication with the acquisition layer (Erspamer, Abstract).  Erspamer teaches that the storage layer includes SAP particles and that the acquisition layer includes synthetic fibers and the fibers are latex bonded, wherein the fluid acquisition and/or distribution layer containing at least two layers (Id., Abstract, column 3 line 14 to column 4 line 13). Erspamer teaches that a latex-bonded, synthetic fiber in the acquisition layer provides an absorbent structure having improved acquisition and retention characteristics, as the fibers maximize the surface dryness of the absorbent product (Id., column 4 lines 20-32).  Erspamer teaches that any synthetic fibers, including polyethylene terephthalate fibers, may be used (Id.).  Erspamer teaches that the distribution layer preferably contains latex and/or thermal bonded cellulose fibers, such as fluff cellulose fibers and airlaid-fluff cellulose (Id., column 4 line 62 to column 5 line 8).  Erspamer teaches that for bonding purposes, a latex binder may be used in combination with bicomponent fibers (Id.).  Erspamer teaches that the cellulose fibers form a microporous medium that spontaneously distributes fluid from the point of fluid insult to unsaturated portions of the distribution layer (Id., column 5 lines 9-25). Erspamer teaches that the acquisition and distribution layer may contain an optional middle layer, having a combination that is a blend of synthetic fibers and cellulose fibers (Id., column 5 lines 38-42).  
Erspamer teaches that the basis weight of each of the acquisition and distribution layer may range from about 15 to 60 gsm (Espamer, column 5 lines 30-37).  Erspamer teaches that the 
Regarding the first intermediate layer comprising bicomponent fibers and the inclusion of a second intermediate layer comprising bicomponent fibers, Erspamer establishes the fluid acquisition and/or distribution layer containing at least two layers.  Additionally, Erspamer teaches the inclusion of a middle layer having a combination that is a blend of synthetic fibers and cellulose fibers, and the distribution of bicomponent thermal fiber throughout the core and distribution layers. Since the acquisition layer and/or distribution layer contains at least two layers, and includes the optional layer, each of the layers suggested by Erspamer would appear to include bicomponent thermal fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of Erspamer, wherein the acquisition layer comprises a first and second intermediate layer comprising cellulose fibers and bicomponent fibers, as taught and suggested by Erspamer, motivated by the desire of forming a 
Erspamer does not appear to teach the caliper of the acquisition material and the nonwoven material.  However, Cohen teaches an insert including an acquisition/distribution layer and absorbent core, wherein the core comprises superabsorbent polymer (Cohen, Abstract, paragraphs 0010-0012).  Cohen teaches that the acquisition/distribution layer has a basis weight in a range of about 30 gsm to about 60 gsm (Id., paragraph 0014), and a thickness of about 1 mm to about 1.5 mm (Id., paragraph 0015).  Cohen teaches that the absorbent core has a basis weight in a range of about 250 gsm to about 1000 gsm (Id., paragraph 0016), and a thickness of about 2 mm or less (Id., paragraph 0017).  Cohen teaches that the acquisition/distribution layer may be a polyester or composite nonwoven material that is thermally bonded or chemically bonded (Id., paragraph 0039).  Cohen teaches that the absorbent core is generally a compressed composite of fluff pulp and superabsorbent polymer, but may optionally include synthetic fibers, wherein the material are sandwiched between two layers of tissue to help contain the superabsorbent polymer (Id., paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of Erspamer, wherein the liquid acquisition layer and fibrous liquid storage layer comprise thicknesses, such as within the claimed ranges, thereby resulting in an absorbent structure comprising a thickness within the claimed range, as taught and suggested by Cohen, motivated by the desire of forming a conventional absorbent structure comprising an acquisition layer and storage layer and absorbent structure thickness known in the art as being predictably suitable for such absorbent structures.

Regarding claim 25, the prior art combination teaches that the distribution layer preferably contains latex and/or thermal bonded cellulose fibers, such as fluff cellulose fibers and airlaid-fluff cellulose (Erspamer, column 4 line 62 to column 5 line 8).  Such cellulose fibers appear to be within the scope of cellulose tissue.
Regarding claims 29 and 41, the prior art combination does not appear to teach the claimed tensile strength at peak load.  However, the prior art combination teaches a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches that any thermoplastic fiber present in the web may be softened or partially melted by application of heat to bond the fibers of the web (Erspamer, column 8 lines 37-52).  The prior art combination teaches that the web may be calendered or densified to increase its strength and control web thickness (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, and adjusting and varying the tensile strength at peak load, such as within the claimed range, as taught and suggested by Erspamer, motivated by the desire of forming a conventional absorbent structure having the desired properties suitable for the intended application.
Regarding claims 31, 32, 43 and 44, the prior art combination teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or .

Claims 31, 32, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Erspamer in view of Cohen, as applied to claims 21, 22, 25, 27-29, 31, 32, 34-37, 39-41, 43, and 44 above, and further in view of US Pub. No. 2003/0135178 to Hansen.
Regarding claims 31, 32, 43 and 44, the prior art combination appears to teach the claimed invention.  Alternatively, as set forth above, the prior art combination teaches that the fluid storage layer is below the liquid distribution layer and is comprised of a fluff cellulose or chemically modified fluff cellulose matrix fibers, a superabsorbent polymer, and a bonding element, wherein the bonding element is preferably bicomponent fibers.  
Additionally, Hansen teaches an absorbent article that includes a top sheet, a back sheet and an absorbent laminate core, wherein the core preferably is comprised of at least four layers whereby two of the layers are outer layers, one of the inner layers is a central fibrous layer containing SAP, and the other inner layer is at least one layer selected from an acquisition layer, a distribution layer, an additional fibrous layer optionally containing SAP, a wicking layer, a storage layer, or combinations and fragments thereof (Hansen, Abstract). Hansen teaches that 284 comprises superabsorbent polymer distributed within a fibrous structure, which include fibers such as cellulose acetate, polyester fibers, bicomponent fibers, and cotton fibers, and blends thereof (Id., paragraphs 0080-0082, 0086-0088).  Hansen teaches that thermally bondable synthetic fibers, such as bicomponent fibers, can be added to the core to impart additional wet strength to the laminate (Id., paragraph 0091).  Hansen teaches that layer 286 may comprise a storage layer, which may be monolayer or multilayer, comprising a nonwoven, and preferably include fluff pulp and SAP composites (Id., paragraph 0101).  Alternatively, Hansen teaches that layer 286 may comprise a wicking layer which may be comprised of two or more sublayers, and including a first member and second member (Id., paragraphs 0102-0104).  Hansen teaches that the first member may comprise polyester fibers such as polyethylene terephthalate, and bicomponent fibers, and a second member positioned vertically below the first member, comprising cellulose or a blend of other fibers (Id., paragraphs 0109-0111).  Hansen teaches an embodiment at Figure 7, whereby alternating additional layer 286 and central fibrous layer 284 are arranged in one repeated alternating layer arrangement, although those skilled in the art recognize that more alternating arrangements may be employed (Id., paragraph 0122).  Hansen teaches that when more than one central fibrous layer is used, different types of SAP may be used in each respective layer, as the layers can be configured to allow liquid to be rapidly absorbed and then transferred (Id., paragraph 0118).  Hansen teaches that skilled artisans are capable of designing and fabricating the various central fibrous layers when more than one of such layers are used (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent structure of the prior art combination, wherein the fluid storage layer comprises more than one layer, such five layers as claimed, with 

Response to Arguments
Applicants’ arguments filed April 20, 2021, have been fully considered but they are not persuasive. Applicants argue that Erspamer solely discloses an optional middle layer, and fails to teach or suggest two intermediate layers disposed between first and second outer layers.  Examiner respectfully disagrees.  As set forth above, Erspamer teaches absorbent structures having a liquid acquisition layer and fibrous liquid storage layer, wherein the acquisition layer and/or distribution layer contains at least two layers.  The broadest reasonable interpretation of such a structure set forth in the Abstract would appear to include additional layers, such as at least the optional layer middle layer, and any additional layers.  One of ordinary skill would not appear to be precluded from including at least an additional layer, within the totality of the teachings of Erspamer.  
Applicants argue that Erspamer does not teach or suggest that the bicomponent fibers are disposed within the optional singular middle layer. Examiner respectfully disagrees.  As set forth above, Erspamer teaches the distribution of bicomponent thermal fiber throughout the core and distribution layers, including the acquisition layer.  Since the acquisition layer and/or distribution layer contains at least two layers, and includes the optional layer, each of the layers suggested by Erspamer would appear to include bicomponent thermal fibers.

Applicants argue that Cohen fails to teach or suggest the specific layered structure and fibrous content.  Examiner respectfully disagrees.  As set forth above, Cohen is relied on to teach the caliper of the material, as Erspamer establishes and renders obvious the claimed layered structure and fibrous content.
Applicants argue that Hansen teaches an absorbent core comprising an acquisition layer disposed between upper and lower layers of the core, as shown at paragraph 0133 and Figure 7, whereas the present disclosure provides for an acquisition layer disposed adjacent to and not within the core.  Examiner respectfully disagrees.  Hansen is relied on to teach the structure of a core comprising at least four layers, wherein the layers may comprise additional layers or sublayers, comprising fluff pulp, SAP and bicomponent fibers.  Note that paragraph 0133 does not appear to require an acquisition layer.  Additionally, the acquisition layer of Hansen is disclosed alternatively or in combination with a distribution layer, an additional fibrous layer optionally containing SAP, a wicking layer, and/or a storage layer.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER Y CHOI/            Primary Examiner, Art Unit 1786